Exhibit 10.1
 
AMENDMENT NO. 8 TO EMPLOYMENT AGREEMENT
 
      This Amendment dated March 1, 2010 (the “Amendment”) hereby amends the
Employment Agreement dated August 1, 2004 (the “Employment Agreement”), as
amended by and between B Green Innovations, Inc., a New Jersey corporation
(hereinafter referred to as the "Company"), having an office at 750 Highway 34,
Matawan, New Jersey 07747 and Jerome Mahoney, having his office at 750 Rt. 34,
Matawan, NJ 07747 (hereinafter referred to as the "Executive").


W I T N E S S E T H :
 
WHEREAS, the Company and the Executive mutually desire to amend the Employment
Agreement; and


NOW, THEREFORE, in consideration of the premises, the parties agree as follows:


1.   This Amendment shall be effective January 1, 2010 (the “Effective Date”).


2.           The Consulting Agreement by and between the Company and the
Executive ( the “Consulting Agreement”) is hereby mutually terminated and on the
Effective Date the Compensation set forth in Section 2 of the Consulting
Agreement shall be added to and aggregated with the Compensation as set forth in
Section 4(a) of the Employment Agreement.


All other terms of the Employment Agreement shall remain in full force and
effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date written below.
 
 
iVoice Technology,
Inc.                                                                                     Jerome
Mahoney
 
 
By:___________________                                                                           By:___________________
     Frank Esser
     Director
 
Date:__________________                                                                           Date:__________________

 